El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Isidro Salamán fue sentenciado por tener éstableci&a una casa escandalosa donde habitualmente se perturbaba la tranquilidad del vecindario.
El artículo 288 del Código Penal dispone que:
“Toda persona que tuviere establecida una casa escandalosa o de-dicada a citas deshonestas, o una casa de recreo en la cual habitual-mente se perturbare la tranquilidad, bienestar o decoro del inmediato vecindario, o mesón en que se promovieren desórdenes constante-mente; o que arrendare cualquiera habitación o casa de vecindad, sabiendo que Ya a dedicarse a citas deshonestas o a la prostitución, será reo de misdemeanor.”
 Una lectura de est-e artículo lleva a la conclusión de que la persona contra quien puede y debe formularse *374tina acusación es aquella que tiene el gobierno (control) de la casa, ya sea como dueño, propietario, arrendatario, en-cargado, o una persona similar. La fraseología del estatuto uo es aplicable a un empleado o subordinado de la persona a que abide el artículo 288, y ésta es la teoría de la defensa. Sin embargo, la corte emitió una opinión verbal en que bailó que toda la prueba tendió a demostrar que el acusado estaba encargado de la casa; que él tenía el gobierno de la misma; que todos los testigos se referían a Salamán. La defensa trató de demostrar que la casa pertenecía a un club, pero la- corte indicó la posibilidad de que existiera un club y que a pesar de eso el acusado fuera culpable. A lo sumo ello equivalía a un conflicto de prueba.

La sentencia apelada debe ser confirmada.